Citation Nr: 1000080	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-36 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1947 to 
January 1950 and from February 1952 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Manchester, 
New Hampshire Department of Veterans' Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Appellant in developing evidence pertinent to her claim for 
service connection for cause of the Veteran's death.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

In the instant case, the Veteran's Certificate of Death 
indicates that he died on January [redacted], 2006, at the age of 77.  
The Certificate of Death also establishes that the immediate 
cause of the Veteran's death was a necrotizing 
bronchopneumonia with other significant conditions 
contributing to death but not resulting in the underlying 
cause of death including: gastric stress ulcers, duodenal 
ischemia, peripheral vascular disease and coronary artery 
disease.  An autopsy was performed with findings available 
prior to the completion of the Veteran's cause of death.

At the time of the Veteran's death, he had established 
entitlement to service connection for rheumatoid arthritis, 
evaluated as 60 percent disabling.  

VA outpatient treatment reports from October 2005 to January 
2006 reflect that the Veteran was hospitalized in November 
2005 and December 2005 prior to his death in January 2006.  
In November 2005 the Veteran was admitted to the hospital for 
treatment of hematuria.  At this time he was also treated for 
and diagnosed with severe rheumatoid arthritis (for which he 
was on chronic methotrexate and steroids), diabetes mellitus, 
foot ulcer with lower extremity infection, lymphangitis 
complicated by high-grade bacteremia with methicillin-
susceptible Staphylococcus aureus and Citrobacter koseri, 
urinary tract infection, a rash and low back pain which might 
be due to a remarkably descended bladder or lumbosacral spine 
lesion.  Also at this time, the Veteran's medications for 
rheumatoid arthritis were continued.  

The Veteran was subsequently hospitalized at the VA in 
December 2005 for respiratory distress and was treated at the 
VA hospital until his death in January 2006.  His active 
problems at this time included:  vascular insufficiency 
ulcers on the heels; nosocomial pneumonia/methicillin-
resistant Staphylococcus aureus in the lungs which had 
resolved; rheumatoid arthritis on treatment (although 
methotrexate medication for rheumatoid arthritis was on hold 
due to abnormal liver function tests); persistent/gross 
hematuria requiring blood transfusions; herpes 
keratitis/uveitis, glaucoma; type 2 diabetes mellitus; 
abnormal liver function tests which were resolving while the 
Veteran was off methotrexate medication; coagulopathy; 
arteriosclerotic cardiovascular disease; heme-normocytic 
anemia; extremely poor nutrition and debilitation with 
dihydrotachysterol (DHT) placed for nutrition; congestive 
heart failure; coronary artery disease; status post tissue 
aortic valve replacement; likely major depressive disorder; 
gastro-intestinal bleeding and status post hypoxic brain 
injury.  

A January 2006 VA outpatient treatment report by Dr. J.O. 
noted that the Veteran's quite rapid gastro-intestinal 
bleeding was ominous and might be the last straw in the 
Veteran's very compromised body.  Dr. J.O. commented that his 
strong suggestion to the family would be to celebrate the 
Veteran's life, gather around him and keep him comfortable.  
In January 2006 a VA physician noted that the Veteran had 
multiple medical issues, though primarily pulmonary, and his 
prognosis was poor.  The physician reported that after 
conversing with the Veteran's family, the Veteran will be put 
on comfort measures only (resuscitation order) per the 
family's wishes.  A final note in January 2006 reported that 
the Veteran was terminally extubated and died quietly on 
January [redacted], 2006.  

In an April 2006 statement to Dr. J.O., the attending 
physician who signed the Veteran's Certificate of Death, the 
Veteran's representative asked whether Dr. J.O. was familiar 
enough with the Veteran's medical history or if he had an 
opinion that the Veteran's ulcers or duodenal conditions 
could at least as likely as not have been caused by years of 
medication for his arthritis.  A statement from Dr. J.O. was 
received in April 2006, wherein in he responded "[f]or 
sure-all of [the Veteran's] terminal complications-i.e. the 
pneumonias, immunodeficiency, inanition-were related to his 
severe longstanding [rheumatoid arthritis] and the 
[medications] for it."  Dr. J.O. also reported that the 
Veteran's death was ultimately due to this underlying 
disease.  

In May 2006, a VA examiner provided an opinion, based upon a 
review of the claims file and the Certificate of Death, as to 
whether it was as likely as not that the Veteran's causes of 
death were the result of his rheumatoid arthritis or 
treatments for rheumatoid arthritis.  The examiner noted that 
the Veteran had a long history of rheumatoid arthritis which 
was treated with hydroxychloroquine and gold and that he had 
multiple small joint replacements in his hands.  He also 
noted that during the last year of the Veteran's life, 
rheumatoid arthritis appeared to be in a burnt-out stage, he 
was on no nonsteroidal or anti-inflammatory drug and he was 
not taking any other medication for this condition.  The 
examiner reported that the Veteran had concomitant, but 
unrelated, coronary artery disease which had been treated and 
that he developed bronchopneumonia and expired.  At this time 
he also noted Certificate of Death findings, noting that the 
cause of death was necrotizing bronchopneumonia with 
contributing causes for death including gastric stress 
ulcers, duodenal ischemia, peripheral vascular disease and 
coronary artery disease.  

The examiner concluded that the above causes of death were 
less likely than not a result of the Veteran's rheumatoid 
arthritis.  He explained that bronchopneumonia was a result 
of inanition, perhaps was contributed to by his underlying 
cardiovascular disease and was in no way related to 
rheumatoid arthritis or treatments.  The examiner also found 
that the associated conditions of gastric stress ulcer and 
duodenal ischemia were more likely the result of physiologic 
stress that he suffered during his terminal illness rather 
than any specific medication he was taking.  Finally, he 
reiterated that the Veteran's rheumatoid arthritis appeared 
to be in a burnt-out stage.  

While the May 2005 VA medical opinion found, based upon a 
review of the claims file, that causes of death were less 
likely than not a result of the Veteran's rheumatoid 
arthritis or medication, a contrary opinion furnished in 
April 2006 by Dr. J.O, indicated that he was familiar with 
the Veteran's medical history and concluded that the 
Veteran's terminal complications were related to his severe 
longstanding rheumatoid arthritis and the medications for it.  
The Board notes, however, that Dr. J.O. did not provide any 
further rationale to explain his reasons and bases for this 
conclusion.  Therefore, the Board finds that a remand is 
necessary in order for Dr. J.O., as the VA attending 
physician who signed the Veteran's death certificate, to 
provide a rationale to support his medical opinion, to 
include a review of the Veteran's clinical records and a 
reference to any clinical records or tests which might 
support his opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claims 
file to Dr. J.O., the VA attending 
physician who signed the Veteran's death 
certificate, to provide an adequate 
rationale to support his April 2006 
medical opinion.  The claims folder and a 
copy of this remand must be made available 
to and reviewed by Dr. J.O. in connection 
with formulating his rationale.  He should 
again provide an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not that that the Veteran's 
rheumatoid arthritis or medication 
contributed to the Veteran's death.  (The 
term, "as likely as not," does not mean 
"within the realm of medical possibility," 
but rather that the evidence of record is 
so evenly divided that, in the physician's 
expert opinion, it is as medically sound 
to find in favor of the examiner's 
conclusion as it is to find against it).  
Dr. J.O. should then provide a rationale 
for his opinion, and make reference to all 
relevant clinical records and tests which 
support this rationale.  

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


